Citation Nr: 0205531	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  96-38 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from November 1979 to 
September 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for arthritis of the 
hands.  The case was subsequently transferred to the Winston-
Salem, North Carolina RO.  The Board remanded the case in 
November 1997 for further evidentiary development.  In a 
November 1998 decision, the Board denied the claim for 
service for arthritis of the hands.

The veteran subsequently appealed this decision to the Court 
of Appeals for Veterans Claims (Court).  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In 
pertinent part, this law redefines VA's notice and duty to 
assist requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  VA has enacted regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326)).  In March 2001, the Court 
vacated the Board's November 1998 decision pursuant to the 
Secretary's unopposed joint motion for remand requesting 
reconsideration of the claim under the revised laws.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where the law or 
regulation changes during an appeal, VA must consider both 
the old and the new versions and apply the version most 
favorable to the claimant).


FINDINGS OF FACT

1.  The record reflects varying diagnoses relative to the 
disability of the veteran's hands during and after service.

2.  The most recent examination of record, conducted after 
review of the record, establishes that the veteran does not 
have any disability of the hands currently which was related 
to service or any events therein.


CONCLUSION OF LAW

Arthritis of the hands was not incurred or aggravated in 
service and is not presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1153, 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist and provide notice

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case and multiple Supplemental Statements of the Case 
(SSOC), the veteran and her representative have been advised 
of the Reasons and Bases in denying her claim.  The veteran, 
through her attorney representation before the Court, has 
presented extensive argument regarding the dispositive issue 
on appeal which includes reference to treatise materials and 
her clinical records.  In this case, the RO has obtained the 
veteran's VA clinical records and provided her VA examination 
with benefit of review of the claims folder.  In March 2002, 
the veteran submitted her most recent VA clinical records and 
waived her right for review of these documents by the RO.  

Before the Court, the veteran's attorney argued that VA 
failed to fulfill the duty to assist by not providing an 
adequate VA medical examination.  In this respect, it was 
argued that the VA examination report failed to reflect a 
thorough review of the claims folder and discussion of the 
medical facts of this case.  For instance, her attorney cited 
to the fact that the VA examiner's use of "_______ vein 
syndrome" of the hands reflected a misunderstanding that the 
veteran was given an in-service diagnosis of deQuervain's 
disease.  It was noted, by referencing treatise materials, 
that deQuervain's disease is a form of articular rheumatism 
involving the tendon sheaths.  It was also noted, by 
referencing treatise materials and an April 1993 VA opinion, 
that the VA examiner in 1998 failed to articulate how the 
veteran's clinical findings of an elevated sedimentation rate 
(ESR), swelling and tenderness of the PIP joints, symmetrical 
distribution of arthritis in the hands and knees, and 
synovial thickening of the knees did not correspond to a 
diagnosis of arthritis.  Based on these alleged 
discrepancies, it was argued that the examiner failed to 
review relevant medical evidence in arriving at the opinion 
that the veteran did not manifest arthritis of the hands. 

The Board has carefully reviewed the April 1998 VA 
examination report, and finds that the examination report is 
more than adequate for rating purposes.  It is obvious from 
the examination report that the VA examiner reviewed and 
considered all of the evidence mentioned by the veteran's 
attorney.  First, the examination report notes "Patient's C-
file reviewed for this exam."  Second, the examination 
reference to "_______ vein syndrome" of the hands instead 
of deQuervain's disease appears to be a medical term which 
could not be interpreted on dictation.  The discussion 
section clearly reflects the examiner's understanding that 
the veteran's "___ vein" syndrome involved the "extensor 
tendons to the bilateral thumbs."  This understanding is 
entirely consistent with the definition provided by the 
veteran's attorney which defines deQuevain's disease as 
tenosynovitis of the tendons of the thumb.  The Merck Manual 
of Diagnosis and Therapy, 17th Edition, pp. 1367-8 (1992).  
Third, the examiner also clearly and correctly documented the 
veteran's history of proximal interphalangeal joint (PIP) 
swelling, negative ANA testing and elevated sedimentation 
(SED) rate.  The examiner specifically found that the veteran 
did not manifest "the usual findings of rheumatoid arthritis 
which affects the MP (metacarpophalangeal) joints."  Fourth, 
the Board notes that the veteran attorney's representation 
that the veteran was treated for arthritis in service is not 
supported by the evidence of record.  At best, she was given 
a diagnosis of "probable" arthritis that was not supported 
by x-ray examination.  The Board, therefore, finds no basis 
to the assertion that the April 1998 VA examination report is 
inadequate for rating purposes.

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating her claim.  The veteran has been 
provided proper notice, she has been provided ample 
opportunity to present evidence and argument in support of 
her claim, and there are no outstanding requests to obtain 
additional existing evidence or information relevant to the 
claim on appeal.  On the facts of this case, a remand for RO 
consideration of the new VCAA regulations would only serve to 
impose additional burdens on VA with no benefit flowing to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  In fact, 
the veteran's recent submission of evidence with a waiver of 
RO consideration strongly suggests that she does not desire 
any further RO assistance.  As such, the Board finds that no 
prejudice accrues to the veteran in proceeding to the merits 
of her claim at this time.   See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (the Board must consider whether a claimant 
will be prejudiced by addressing a question that has not been 
addressed by the RO).

II.  Factual Background

Service medical records demonstrate the veteran was seen in 
August 1991 for intermittent swelling in the hands and feet, 
and some cyclic edema was noted.  She admitted to increased 
use of table salt, and was advised to reduce her intake of 
sodium and return to the clinic if problems persisted.  She 
was evaluated in October 1984 for chronic bilateral wrist 
pain with pain on gripping.  The assessment was deQuervain's 
disease.  A physical profile was issued prohibiting push-ups 
for three weeks.  Clinical records show that when the veteran 
was seen in May 1990 she gave a six year history of pain in 
the wrists, MP and PIP with occasional swelling and 
stiffness, reportedly worse in the morning and in cold 
weather.  Physical examination at that time revealed no 
edema, deformity or restriction of motion in the hands or 
wrists.  The assessment was probable arthritis.  In July 
1990, the veteran was seen for complaint of aching pain in 
the left wrist and shoulder.  Objective findings included 
full range of motion in both joints, with no deformity or 
effusion.  The impression was musculoskeletal pain.  On the 
medical history portion of her June 1990 separation 
examination, the veteran reported a history of arthritis.  
However, no pertinent clinical findings were recorded.

Received in November 1990 was the veteran's application for 
service connection for conditions including arthritis of the 
hands.

On VA examination, conducted in December 1990, the veteran 
complained of pain and stiffness in the fingers and wrists, 
as well as swelling in the wrists.  She gave a history of 
arthritis, reportedly diagnosed by x-rays in service, and 
indicated that she was taking medication prescribed by VA for 
arthritis.  Physical examination disclosed that the fingers 
of both hands exhibited no tenderness.  Range of motion of 
both wrists, carpal and finger joints, was unrestricted and 
painless.  No abnormalities were indicated on x-ray studies 
of the wrists and hands.  The diagnosis was arthritis of the 
hands by history.

On April 1993 VA examination the veteran reported the history 
of pain and swelling in the hands and fingers during service.  
She reported that doctors had told her she had rheumatoid 
arthritis.  Symptoms had reportedly worsened with the passage 
of time.  On examination, the veteran indicated she had 
tenderness and swelling, mostly in the PIP joint and a slight 
ache in the distal interphalangeal joint (DIP) joints 
symmetrically.  The symptoms occasionally prevented her from 
writing and she was unable to work as a typist due to severe 
pain.  Examination of the joints revealed that the left hand 
was worse than the right.  There was a slight increase in the 
synovia on the medial aspect of the left wrist, which was 
tender to palpation.  There was also pain which radiated from 
the ulnar aspect of the left hand to the elbow.  The right 
wrist was nontender.  All PIP joints were increased in size 
and tender on both hands, and the DIP joints of the pointer 
and middle fingers were tender bilaterally, with no bony 
abnormalities.  The veteran's grip was described as good, but 
painful in the left hand.  She had good range of motion of 
all fingers.  The examiner's assessment was that the history 
and clinical aspects were considered compatible with 
underlying rheumatoid arthritis, due to the symmetrical 
distribution in the veteran's hands and knees.  Signs and 
symptoms in both hands were considered compatible with 
rheumatoid arthritis.  X-ray findings for both hands were 
normal.  It was recorded that the veteran had a history of 
rheumatoid arthritis, although the rheumatoid factor and ANA 
were negative.  Acute arthritis was considered a certainty on 
the basis of sedimentation rate.  The examiner stated further 
"[w]ith distribution on left wrist, there is a little bit of 
increased synovia in that area and there seems to be a medial 
aspect of the hand from the wrist to the fingers, the thumb 
area and the half of the middle of the third finger on the 
slight thenar eminence all compatible with, including the 
positive Tinel's sign, a carpal tunnel on the left hand which 
also, again, may be precipitated by what I think is a 
rheumatoid arthritis."

A VA medical certificate, dated in January 1994, reflected 
the veteran's complaint of intermittent arthralgias, pain and 
swelling in the DIP, PIP, and wrist joints, bilaterally, 
which was worse in the morning.  The examiner's assessment 
was that the reported arthralgias were atypical and there 
were no active signs at the time.  However, it was considered 
that this could be early rheumatoid arthritis or other 
rheumatologic disease of systemic lupus erythematosus.

A September 1994 VA clinical record next reveals the 
veteran's complaint of bilateral wrist and hand pain which 
was worse in the evening after working, and worse on the left 
than the right.  Pain was primarily noted on dorsiflexion of 
the wrists.  She also reported paresthesias of the fourth and 
fifth fingertips and paresthesias of the right digits, 
although she was unsure which ones, and swelling of the 
fingers.  She denied weakness and right hand pain.  Physical 
examination disclosed no tenderness or effusion in the hands 
and wrists, with full painless range of motion in the wrists 
and fingers, bilaterally.  Sensation was intact, bilaterally, 
and strength was 5/5.  The assessment was bilateral wrist and 
hand pain possible overuse syndrome.  In November 1994, she 
was seen with complaints including swelling of both hands and 
left wrist pain.  However, the veteran was apparently not 
seen by a physician at that time.

A July 1995 VA clinical record notes the veteran's complaint 
of chronic left-sided body pain, primarily in the joints, 
including the left wrist, as well as intermittent weakness in 
the left hand, and hyperesthesia in the fingers on the left 
side.  Objective findings showed the veteran had full range 
of motion in the wrists which were non-tender.  The 
assessment was chronic left-sided pain.

On VA examination, conducted in April 1998, the veteran 
reported that she had been told she had arthritis in 1982 
when she was seen with apparent vein syndrome of the wrists.  
At that time of examination her hands reportedly hurt 
constantly.  The pain was primarily in the PIP joints of all 
digits.  She also complained of bilateral wrist tenderness.  
It was noted the veteran had been worked up with rheumatoid 
factor and ANA, all of which were negative, and she had 
apparently had some elevated SED rate in the past.  Objective 
examination revealed no obvious swelling or deformity.  The 
examiner recorded that the veteran had full flexion and 
extension of all MP, proximal PIP joints and distal PIP 
joints.  There were no anatomical defects.  The veteran could 
touch all fingers.  She had normal strength and dexterity of 
the hands.  Neurologic examination indicated there was no 
decrease in two point discrimination or findings of any 
sensory or motor loss on testing of each individual nerve of 
each hand. Strength appeared to be 5/5 bilaterally.  There 
appeared to be no objective evidence of pain on motion.  On 
examination of the wrists there was no swelling or deformity.  
The veteran had full extension of 70 degrees and extension of 
80 degrees.  She had ulnar deviation of 45 degrees and radial 
deviation of 20 degrees, bilaterally.  There was no objective 
evidence of pain in the wrist.  X-rays of both hands and 
wrists revealed no evidence of degenerative joint disease.  
The diagnoses were bilateral hand pain with normal 
examination and no degenerative joint disease; bilateral 
wrist pain with normal examination and no degenerative joint 
disease.  The examiner commented that the veteran stated she 
had pain in both wrists and hands, which were not the usual 
findings of rheumatoid arthritis that affects the MP joints.  
The veteran had absolutely no tenderness or signs of 
arthritis on physical examination.  Strength was felt to be 
completely within normal limits as was movement and 
neurological examination.  After review of the file, it was 
commented that the veteran was treated for bilateral 
"___vein syndrome" involving the extensor tendons to the 
bilateral thumbs, but the examiner found no medical evidence 
to indicate that the veteran had a disorder of the wrist or 
hands that had its onset during active service.

The VA clinical records added to the claims folder in April 
2002 show treatment for left and right knee disability.  An 
April 1999 clinical record noted negative rheumatoid and ANA 
tests as well as an ESR within normal limits (WNL).  These 
records do not reflect treatment or diagnosis for a wrist or 
hand disability nor a diagnosis of rheumatoid arthritis.

In support of the claim, the veteran's attorney before the 
Court argued that the April 1993 VA opinion of a possible 
diagnosis of rheumatoid arthritis was consistent with current 
medical treatises.  In this respect, it was highlighted that 
90% of patient's with rheumatoid arthritis have an elevated 
ESR, and that findings of synovial thickening of the knees, 
symmetrical distribution of arthritis and swelling of the PIP 
joints are classical criteria used for diagnosing rheumatoid 
arthritis.  The Merck Manual of Diagnosis and Therapy, 17th 
Edition, pp. 1306-7 (1992); Cecil Textbook of Medicine, 20th 
Edition, pp. 1459-66 (1996).  It is also noted that 20% to 
30% of patients with rheumatoid arthritis have a negative 
rheumatoid factor.  Id.  The definition for deQuervain's 
disease was given as tenosynovitis of the tendons of the 
thumb, a condition usually occurring after repetitive use.  
The Merck Manual of Diagnosis and Therapy at 1367-8.  It is 
noted that deQuervain's disease is a form of articular 
rheumatism which involves an inflammation of tendon sheaths.  
The Merck Manual of Diagnosis and Therapy at 1306, 1367-8; 
Cecil Textbook of Medicine at 1462; Stedman's Medical 
Dictionary, 26th Edition, pp. 1543-44 (1995).  Finally, 
citing to the Physician's Desk Reference, it is argued that 
the veteran's treatment with non-steroidal medicines such as 
Indocin and Disalcid (salsalate) is further proof that she 
manifests arthritis of the wrists and hands. 

III.  Analysis

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 1991).  Such a 
determination requires a finding of a current disability 
which is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 310 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307 and the veteran presently has the same condition; (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and arthritis is manifested to a degree of 10 percent or more 
within one year from the date of termination of such service, 
then arthritis shall be presumed to have been incurred in 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

Each disabling condition as shown by a veteran's service 
records, or for which she seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

66 Fed. Reg. at 45631 (to be codified at 
38 C.F.R. §3.159(a)).

On review of the medical evidence in this case, the Board 
notes that, although the veteran was seen on multiple 
occasions during service for complaints referable to the 
hands and wrists, which were variously diagnosed as 
deQuervains disease, musculoskeletal pain, and probable 
arthritis, no definite diagnosis of arthritis was made, and 
no objective medical findings related to arthritis were 
recorded.  Similarly, on VA examination in December 1990, 
arthritis was diagnosed by history but the examiner found no 
objective evidence of abnormality.  The record reveals no 
objective evidence of arthritis during the presumptive period 
of one year following separation.  The earliest objective 
evidence attributed to arthritis was 

recorded by the VA examiner in 1993 more than two years after 
service.  In January 1994, the examiner reported that there 
could be early rheumatoid arthritis or other rheumatologic 
disease of systemic lupus erythematosus; however, no active 
signs of an arthritic process were detected at that time.  
Symptoms referable to the hands and wrists were considered 
possible overuse syndrome in 1994.

Most recently, a VA examiner in April 1998 found that the 
veteran had a normal examination with no evidence of 
degenerative joint disease in the hands or wrists, and 
concluded after thorough review of the claims folder that she 
had no disorder of the hands or wrists which had its onset 
during active service.  X-rays conducted in April 1998 and on 
multiple occasions since service have been consistently 
negative for significant abnormalities, to include arthritis.  
Moreover, the record reveals no medical evidence or opinion 
to indicate an etiological link between symptoms and findings 
attributed to arthritis in 1993 and any symptoms or events 
noted during service.  Given the fact that this was a 
comprehensive examination conducted in conjunction with a 
review of the veteran's medical records, it is felt that this 
is the most persuasive evidence on file and that, at least as 
of now, supports the conclusion that the veteran does not 
currently have arthritis or other disability of the 
hands/wrists that is related to service.  In sum the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for arthritis of the 
hands.

In so concluding, the Board has also considered and weighed 
the argument offered by the veteran and her representative.  
The reference to treatise materials is relevant and holds 
some probative value.  66 Fed. Reg. at 45631.  However, the 
fact that the veteran was treated with anti-steroidal 
inflammatory medications and that she manifested an elevated 
ESR on one occasion does not prove a current disability of 
arthritis or rheumatoid arthritis.  Furthermore, the Board 
has full confidence that the VA examiner in April 1998 has a 
more complete understanding of the medical requirements to 
diagnose arthritis or rheumatoid arthritis than does the 
veteran and her representative through citation of treatise 
materials.  See generally Sacks v. 

West, 11 Vet. App. 314 (1998) (a generic medical treatise 
evidence that does not specifically opine to the particular 
facts of the case holds little probative value).  The 
veteran's own self-diagnosis and theory of causation holds no 
probative value in this case.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §3.159)) (lay person not 
competent to speak to matters requiring training in the 
medical sciences).  

The fact of the matter in this case is that the VA examiner 
in April 1998 took into consideration the veteran's history 
of deQuervain's disease and PIP swelling with repeatedly 
negative x-ray examinations and ANA tests in arriving at a 
medical opinion that the veteran did not manifest a disorder 
of the wrist or hands related to active service.  Again, the 
Board stresses that there is no x-ray evidence of 
degenerative joint disease of record.  A physician reference 
to "history" of arthritis holds no probative value as to an 
actual diagnosis.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment, does not constitute medical evidence).  The Board 
has also notes that close inspection of the April 1993 VA 
examination report inaccurately references a "history of 
rheumatoid arthritis from the past" and relies upon 
intuition rather than medical findings to arrive at an 
apparent diagnosis of rheumatoid arthritis.  The April 1998 
VA examiner's opinion is based on review of the particular 
facts of this case in its entirety, and the underlying 
medical findings are entirely consistent with the medical 
findings of record.  The Board, therefore, places 
significantly more probative weight to the April 1998 VA 
opinion.  The appellant has not provided any independent 
medical evidence to establish that she now has an arthritic 
process involving her hands.

The Board therefore finds that the preponderance of the 
evidence establishes that the veteran does not have any 
current disability of the hands which is related to service 
or any events therein.  Therefore, the benefit of the doubt 
rule is not for application, see 38 U.S.C.A. § 5107(b) (West 
Supp. 2001), and the claim must be denied.



ORDER

Service connection for arthritis of the hands is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

